DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it refers to the purported merits of the present invention and does not include the claimed structural features, e.g., tube and tip.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 2 teaches a single tip and a single hinge, which are already required by claim 1.  It appears that applicant . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-8, 13-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0270686 to Duke et al. (“Duke”) in view of US 5,392,766 to Masterson et al. (“Masterson”).
Regarding claims 1, 2, 7, Duke teaches an apparatus for use with a cannula and a viewing scope (abstract, (See Figs. 4-9 and para [0066] – [0069])), the apparatus comprising: a tube (Fig. 5, ref. 50) having an elongate rigid structure, wherein the tube is sized to be inserted in a cannula; and wherein the tube comprises an inner surface (Fig. 5, ref. 59 and para [0066]) that defines a lumen and is configured to receive therein a viewing scope; and an absorbent pad (para [0067], absorbent layer).
Duke does not explicitly teach a tip connected by a hinge to the tube.  Masterson teaches a scope cleaning apparatus (abstract) including a hinged tip (Figs. 9 and 10, ref. 94 and 96 and col. 9, lines 25-42) connected to a tube.  Masterson teaches a scope cleaning apparatus (abstract) including a hinged tip (Figs. 9 and 10, ref. 94 and 96 and col. 9, lines 25-42) connected to a tube; and a cleaning pad (claims 4, 12, 22 and 33) coupled to said hinged tip and configured to engage at least a portion of a viewing scope, wherein said cleaning pad is disposed on said inner portion of said hinged tip (Figs. 9 and 10, ref. 
Regarding claim 3, Duke and Masterson disclose an apparatus wherein the hinge includes a flexible base that extends into a distal portion of the tube (Masterson, col. 9, lines 29-42, superelastic alloy, and Fig. 9, ref. 96).
Regarding claim 4, Duke and Masterson disclose an apparatus wherein the hinge includes a flexible base that extends into a distal portion of the tube (Masterson, col. 9, lines 29-42, superelastic alloy, and Fig. 9, ref. 96).
Regarding claim 5, Duke and Masterson disclose an apparatus wherein the tip, hinge, and the distal portion of the tube are continuous and comprise a single piece (Masterson, Fig. 9, note ref. 94 and 96).
Regarding claim 6, Duke and Masterson disclose an apparatus wherein said cleaning pad is disposed on said inner portion of said hinged tip (Masterson, Figs. 9 and 10, ref. 94 and 96 and col. 9, 
Regarding claim 8, Duke and Masterson disclose an apparatus wherein said cleaning pad is disposed on said inner portion of said hinged tip (Masterson, Figs. 9 and 10, ref. 94 and 96 and col. 9, lines 25-42) and wherein an absorbent material preferably covers the entire outer surface of the tube (Duke, para [0067}), but do not explicitly teach the apparatus, wherein an outer and inner portion of the tip are each coupled to an absorbent pad.  The skilled artisan would have found it obvious to modify the Duke/Masterson apparatus wherein an outer and inner portion of the tip are each coupled to an absorbent pad, with a reasonable expectation of success, in in view of the disclosure of an apparatus wherein said cleaning pad is disposed on said inner portion of said hinged tip and wherein an absorbent material preferably covers the entire outer surface of the tube.
Regarding claim 13, Duke and Masterson disclose an apparatus wherein the tube includes an outer surface (Duke, Fig. 5, ref. 58 and para [0067]) having at least a portion of which is absorbent.
Regarding claim 14, Duke and Masterson disclose an apparatus wherein an absorbent material preferably covers the entire outer surface of the tube (Duke, para [0067}), and a compressible cleaning pad (Masterson, col. 9, lines 57-61), but do not explicitly teach the apparatus  wherein the tube includes an outer surface having at least a portion of which is compressible.  The skilled artisan would have found it obvious to modify the Duke/Masterson apparatus wherein the tube includes an outer surface having at least a portion of which is compressible, with a reasonable expectation of success, in view of the 
Regarding claim 15, Duke and Masterson discloses a collar portion (Duke, Figs. 8 and 9, ref. 90 and 92 and para [0074]) at a proximal portion of the tube, where the collar portion abuts a proximal portion of the cannula upon insertion of the apparatus into the cannula.

Regarding claim 16, Duke teaches an apparatus for use with a cannula and a viewing scope (abstract, (See Figs. 4-9 and para [0066] – [0069])), the apparatus comprising: a tube (Fig. 5, ref. 50) having an elongate rigid structure, wherein the tube is configured to be slidably received by a cannula; and wherein the tube comprises an inner surface (Fig. 5, ref. 59 and para [0066]) that defines a lumen and is configured to slidably receive a viewing scope; and an absorbent pad (para [0067], absorbent layer).
Duke does not explicitly teach a tip connected by a hinge to the tube, wherein at least one portion of the tip is coupled to the absorbent pad.  Masterson teaches a scope cleaning apparatus (abstract) including a hinged tip (Figs. 9 and 10, ref. 94 and 96 and col. 9, lines 25-42) connected to a tube; and a cleaning pad (claims 4, 12, 22 and 33) coupled to said hinged tip and configured to engage at least a portion of a viewing scope, wherein said cleaning pad is disposed on said inner portion of said hinged tip (Figs. 9 and 10, ref. 94 and 96 and col. 9, lines 25-42), wherein said cleaning pad comprises a foam material (abstract, col. 3, line 50 to col. 4, line 6 and col. 6, lines 23-60), and wherein said hinged tip is biased to a closed position (col. 9, lines 25-42), which is disclosed as advantageously allowing a scope to pass through so that scopes having an external diameter substantially equal to that of the internal diameter of the cleaning tube may be employed, after which the hinge can close (col. 9, lines 25-42).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Duke in view of Masterson wherein it includes a hinged tip connected to the 
Regarding claim 18, Duke and Masterson disclose an apparatus wherein the tube includes an outer surface (Duke, Fig. 5, ref. 58 and para [0067]) having at least a portion of which is absorbent.
Regarding claim 19, Duke and Masterson disclose an apparatus wherein an absorbent material preferably covers the entire outer surface of the tube (Duke, para [0067}), and a compressible cleaning pad (Masterson, col. 9, lines 57-61), but do not explicitly teach the apparatus  wherein the tube includes an outer surface having at least a portion of which is compressible.  The skilled artisan would have found it obvious to modify the Duke/Masterson apparatus wherein the tube includes an outer surface having at least a portion of which is compressible, with a reasonable expectation of success, in view of the disclosure of an apparatus wherein an absorbent material preferably covers the entire outer surface of the tube and a compressible cleaning pad.
Regarding claim 20, Duke and Masterson disclose an apparatus wherein the tip, hinge, and the distal portion of the tube are continuous and comprise a single piece (Masterson, Fig. 9, note ref. 94 and 96).

Claims 9-12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0270686 to Duke et al. (“Duke”) in view of US 5,392,766 to Masterson et al. (“Masterson”) and in further view of US 5,916,145 to Chu et al (“Chu”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714